EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer A. Wilson on April 13, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method for providing transaction details for payment transactions indicative of offer redemption, comprising: 
receiving, by a receiving device of a processing server from an offer provider server of an offer provider, an offer listing including a plurality of merchant offer entries from a plurality of merchants, wherein each merchant offer entry includes at least an offer identifier and an indication of a valid merchant with which a corresponding offer for goods or services may be redeemed, wherein the valid merchant is enrolled in a program with the offer provider; 
receiving, by the receiving device of the processing server from the offer provider server, an offer linking notification including at least a consumer identifier associated with a consumer and an indication of a selection of an offer corresponding to a specific merchant offer entry of the at least one merchant offer entry by an electronic consumer device associated with the consumer identifier, wherein the offer is purchased from the offer provider with a payment card associated with the consumer, wherein the offer linking notification: (1) includes an identification of the payment card used to purchase the offer, (2) validates the consumer identifier, and (3) corresponds to the offer corresponding to the specific merchant offer entry of the at least one merchant offer entry; 
identifying, by a processing device of the processing server, a merchant identifier, wherein the merchant identifier corresponds to the valid merchant indicated in the specific merchant offer entry associated with the selected offer; 

electronically storing, in a database of the processing server, generated transaction processing rule, wherein the transaction processing rule includes at least the identification of the payment card used to purchase the offer corresponding to the offer linking notification, the identified merchant identifier, and the consumer identifier; and 
transmitting, by a transmitting device of the processing server to a payment network, transaction details based on the selected offer for validating a payment transaction between the valid merchant and the payment card used to purchase the offer corresponding to the offer linking notification, wherein the payment transaction is included in an authorization request, wherein the authorization request further includes at least the identified merchant identifier corresponding to the valid merchant, the consumer identifier, and the identification of the payment card used to purchase the offer corresponding to the offer linking notification.
2. (Previously Presented) The method of claim 1, wherein the transaction details are transmitted to the offer provider server.
3. (Previously Presented) The method of claim 1, further comprising: 
receiving, by the receiving device of the processing server, an indication of expiration of an offer corresponding to the specific merchant offer entry; and 
updating, in the database of the processing server, the transaction processing rule to indicate the expiration of the corresponding offer.
4. (Previously Presented) The method of claim 1, wherein the merchant identifier includes at least one of: an aggregate merchant identifier, a location identifier, an acquirer identifier, a merchant doing business as name, and an authorization acquiring identifier.
5. (Previously Presented) The method of claim 4, wherein each merchant offer entry further includes a merchant level, and wherein the identified merchant identifier is based on the merchant level included in the specific merchant offer entry.


7. (Previously Presented) The method of claim 1, further comprising: scrubbing, by the processing device of the processing server, the transaction details prior to transmitting to remove one or more of: private data and personal data.
8. (Previously Presented) The method of claim 1, wherein each merchant offer entry further includes a predetermined period of time, and the method further comprises: updating, in the database of the processing server, the transaction processing rule to indicate the expiration of the corresponding offer after the predetermined period of time included in the specific merchant offer entry.
9. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Currently Amended) A system for providing transaction details for payment transactions indicative of offer redemption, comprising: 
a database, of a processing server; 
a receiving device, of the processing server, configured to: 
receive, from an offer provider server of an offer provider, an offer listing including a plurality of merchant offer entries from a plurality of merchants, wherein each merchant offer entry includes at least an offer identifier and an indication of a valid merchant with which a corresponding offer for goods or services may be redeemed, wherein the valid merchant is enrolled in a program with the offer provider, and 
receive, from the offer provider server, an offer linking notification including at least a consumer identifier associated with a consumer and an indication of a selection of an offer corresponding to a specific merchant offer entry of the at least one merchant offer entry by an electronic consumer device associated with the consumer identifier, wherein the offer is purchased from the offer provider with a payment card associated with the consumer, wherein the offer linking notification: (1) includes an identification of the payment card used to purchase the offer, (2) validates the consumer identifier, and (3) 
a processing device of the processing server configured to: 
identify a merchant identifier, wherein the merchant identifier corresponds to the valid merchant indicated in the specific merchant offer entry associated with the selected offer, 
generate a transaction processing rule based on the offer linking notification received from the offer provider and on the payment card used to purchase the offer corresponding to the offer linking notification, and 
electronically store, in the database of the processing server, the generated transaction processing rule, wherein the transaction processing rule includes at least the identification of the payment card used to purchase the offer corresponding to the offer linking notification, the identified merchant identifier, and the consumer identifier; and 
a transmitting device of the processing server configured to: 
transmit, to a payment network, transaction details based on the selected offer for validating a payment transaction between the valid merchant and the payment card used to purchase the offer corresponding to the offer linking notification, wherein the payment transaction is included in an authorization request, wherein the authorization request further includes at least the identified merchant identifier corresponding to the valid merchant, the consumer identifier, and the identification of the payment card used to purchase the offer corresponding to the offer linking notification.
13. (Previously Presented) The system of claim 12, wherein the transmitting device is configured to transmit the transaction details to the offer provider server.
14. (Previously Presented) The system of claim 12, wherein the receiving device is further configured to receive an indication of expiration of an offer corresponding to the specific merchant offer entry, and the processing device is further configured to update, in the database, the transaction processing rule to indicate the expiration of the corresponding offer.
15. (Previously Presented) The system of claim 12, wherein the merchant identifier includes at least one of: an aggregate merchant identifier, a location identifier, an acquirer identifier, a merchant doing business as name, and an authorization acquiring identifier.

16. (Previously Presented) The system of claim 15, wherein each merchant offer entry further includes a merchant level, and wherein the identified merchant identifier is based on the merchant level included in the specific merchant offer entry.
17. (Previously Presented) The system of claim 12, wherein the payment card used to purchase the offer corresponding to the offer linking notification is used to fund the payment transaction.
18. (Previously Presented) The system of claim 12, wherein the processing device is further configured to scrub the transaction details prior to transmitting to remove one or more of: private data and personal data.
19. (Previously Presented) The system of claim 12, wherein each merchant offer entry further includes a predetermined period of time, and the processing device is further configured to update, in the database, the transaction processing rule to indicate the expiration of the corresponding offer after the predetermined period of time included in the specific merchant offer entry.
20. (Cancelled)
21. (Cancelled)
22. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Basu et al. (US 2013/0197991 A1); DeNardis et al. (US 2014/0278905 A1).
The closest prior art references of record teach a conventional method of managing a merchant offer website (Basu) and generating, by the processing device of the processing server, a transaction processing rule based on the offer linking notification received from the offer provider and on the payment card used to purchase the offer corresponding to the offer linking notification (DeNardis).
The  closest prior art reference of record do not teach at least this limitation of independent claims 1 and 12: receiving, by the receiving device of the processing server from the offer provider server, an offer linking notification including at least a consumer identifier .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621